PER CURIAM.
Michael Vincent Thompson appeals his sentence resulting from his conviction for robbery and kidnapping and also appeals the imposition of costs pursuant to sections 943.25(4), 943.25(8), and 960.20, Florida Statutes (1985).
We have considered appellant’s claim that the trial court erred in sentencing him and find that it is without merit. Accordingly, the judgment and sentence are affirmed. However, because the costs were assessed without notice and opportunity to be heard, we strike the costs without prejudice to the state to reassess the costs upon notice and hearing. Jenkins v. State, 444 So.2d 947 (Fla.1984); Burrow v. State, 487 So.2d 77 (Fla. 2d DCA 1986).
FRANK, A.C.J., and SANDERLIN and THREADGILL, JJ., concur.